Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the origin-specific nucleic identifier" in the 2nd-3rd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim because amended claim 1 does not recite an “origin-specific nucleic identifier”.
 Furthermore, claim 5 is considered indefinite because this claim also recites the limitation "the origin-specific nucleic identifier”.   Although this limitation has antecedent basis 
 In the interest of compact prosecution, the limitation "the origin-specific nucleic identifier” is interpreted as the “oligonucleotide barcode” required by amended claim 1.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Nolan, Schwartz et al. and Kozlov et al. 
Claims 1, 4, 5 and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385) in view of Schwartz et al. (US20130344508) and Kozlov et al. ("A highly scalable peptide-based assay system for proteomics." PLoS One 7.6 (2012): 10 pages), as evidenced by Terpe ("Overview of tag protein fusions: from molecular and biochemical fundamentals to commercial systems." Applied microbiology and biotechnology 60.5 (2003): 523-533).
	Nolan teaches compositions and methods for assaying multiple targets on a single cell in droplets. Nolan teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA.  Nolan further teaches the ESB comprises a peptide comprising an affinity tag such as a His Tag. Nolan teaches target molecules include polypeptides (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; In some embodiments, the APSs and ESB, when linked, are capable of encoding a secondary product. In some embodiments, the secondary product is … a peptide. In some embodiments, the APSs and ESB, when linked, comprises a polymerase start site. In some embodiments, the peptide comprises an affinity tag as in para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; target 
Nolan teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15).
Nolan also teaches providing cell origination barcodes which are unique codes associated with a specific cell of origin. A cell origination barcode, i.e. COB, comprises a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27). 
 Nolan teaches the COB comprises a multimer of APS units comprising nucleic acid sequences (e.g. para 0098, pg. 27; para 0110, pg. 31).
Furthermore, Nolan teaches the ESB is covalently linked to a common linker (e.g. para 0013, pg. 3-5) and the COB is covalently linked to a common linker (e.g. para 0099, pg. 27-28). Nolan further teaches ligation of hybridized common linkers (e.g. para 00122, pg. 34-35). Furthermore, Nolan teaches the ESB and the multimer of APS units are linked by ligation (e.g. para 0010, pg. 3; In some embodiments, an APS, an ESB, or a UBA is capable of being linked by ligation as in para 0017, pg. 5-6).
	Nolan further discloses a method comprising providing a composition comprising a complex of a target specific UBA; a target specific ESB and a COB and detecting the associated ESB and COB components (e.g. para 0074, pg. 20-21; para 0157, pg. 43; detection as in para 0159-0163, pg. 44-45; Figures 1 and 2).

Nolan teaches embodiments of affinity purification against affinity tags in the ESB component of the tag  as well as embodiments wherein the ESB component and COB component comprising APS units each comprise different chemical compositions (e.g. In certain embodiments, the ESBs comprise a capture region. In some embodiments, the capture region is used for the isolation of the ESB and/or immobilization of the ESB into a surface. The capture region can be an affinity tag as in para 0091, pg. 26; A variety of affinity tags known in the art may be used, e.g., to purify and/or immobilize COBs, COB-ESB complexes, or COB/ESB/UBA complexes… An affinity tag can be used for attachment to beads or other matrixes for a variety of useful applications including but not limited to purification. Examples of affinity tags and methods of making and/or attaching them to the nucleic acids are described in US patent 7,473,767; US applications No. 10/542,458; 12/324,357; 11/645,270 and 12/541,131, incorporated herein by reference in their entirety. In some embodiments, at least two of ESB, UBAs, APSs, and COBs comprise different chemical compositions described herein or any other suitable composition known in the art... Any combination of described chemistries are envisioned within the scope of the invention as in para 0105, pg. 29-30; affinity purification using an ESB associated affinity tag as in para 0146, pg. 40-41).
 Furthermore, Nolan teaches methods of detection for different types of molecules, including proteins isolation and detection as well as nucleic acid detection by amplification and sequencing (e.g. analysis using different amplification protocols including RCA as in para 0125-
 Nolan teaches their methods are used for proteomic analysis (e.g. The composition and methods of the invention can be used in proteomics… In some embodiments, the methods and compositions described herein will measure both protein and gene expression simultaneously which will provide the most information regarding the particular screening being performed as in para 00228, pg. 59-60).
 Furthermore, Nolan teaches an embodiment wherein an affinity tag is attached by a cleavable site to the COB component of the binding agent associated with target polypeptides (e.g. para 00297, pg. 72; cleavage site for post purification analysis as in Fig . 11).
Therefore, the teaching of Nolan renders obvious the limitations: method of multiplex analysis of polypeptides in samples, comprising:  segregating into a set of individual discrete volumes one or more cells or acellular systems expressing a set of target polypeptides (e.g. para 0040, pg. 15) as recited in claim 1.
Furthermore, Nolan teaches embodiments that meet the requirement of target polypeptides associated with an affinity tag (e.g. In some embodiments, the APSs and ESB, when linked, comprises a polymerase start site. In some embodiments, the peptide comprises an affinity tag as in para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; target molecules claim 1.
Furthermore, as noted above, Nolan teaches covalent linkage of the linking oligonucleotide between the ESB and the COB comprising a multimer of APS units (e.g. para 0010, pg. 3; In some embodiments, an APS, an ESB, or a UBA is capable of being linked by ligation as in para 0017,pg. 5-6; para 0096-0097, pg. 26-27). 
Furthermore, Nolan teaches the ESB comprises peptide sequence comprising an affinity tag (e.g. para 0013, pg. 3-5; para 0017, pg. 5-6; para 0019, pg. 7; target molecules include polypeptides as in para 0025,pg. 10-11; para 0032,pg. 14; para 00152, pg. 42; an ESB comprises an affinity tag as in para 0091,pg. 26) and the COB comprises nucleic acid sequence (e.g. para 0098, pg. 27; para 0110, pg. 31).
 Nolan also teaches the embodiment wherein the ESB and the COB comprise different chemical compositions (e.g. para 0105, pg. 29-30).
Therefore, although Nolan does not expressly teach covalent linkage of a barcode to an affinity tag,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan comprising providing covalent linkage of the linking oligonucleotide between the ESB and the COB comprising a multimer of APS units  as taught in a first embodiment and to include providing binding agents comprising peptide ESB components comprising an affinity tag as taught in another embodiment and to include a COB sequence comprising a barcoded nucleic acid sequence as taught in another embodiment of Nolan because Nolan also teaches the ESB and the COB comprise different 
Therefore, these combined teachings of Nolan render obvious the requirement of a covalent linkage of an oligonucleotide barcode to the affinity tag as required by claim 1.
Furthermore, Nolan renders obvious the limitation:  wherein target polypeptides expressed within the same individual discrete volume are labeled with the same oligonucleotide barcode, i.e. cell origination barcode, COB (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0019,pg. 7; para 0025,pg. 10-11; para 0032,pg. 14; para 0087,pg. 25; a cell origination barcode, i.e. COB, as in para 0096-0097,pg. 26-27; target molecules as in para 00152, pg. 42) recited in claim 1.
Furthermore, as Nolan teaches affinity purification by affinity tag and detection of nucleic acid barcodes by sequencing (e.g. para 0105, pg. 29-30; affinity purification using an ESB associated affinity tag as in para 0146,pg. 40-41; detection methods as in para 0125-0127, pg. 35-36; para 00129-00132, pg. 36-37; detection by mass spectrometry as in para 00143,pg. 39-40; separation of peptides by physiochemical properties prior to detection as in para 00146-00148,pg. 40-41; para 00160, pg. 44; protein isolation techniques such as separation by molecular weight prior to characterization as in para 00187,pg. 50-51; PCR amplification as in para 0191, pg. 51),  Nolan renders obvious the limitations:  identifying each target polypeptide claim 1.
Furthermore, as Nolan teaches affinity purification by affinity tag (e.g. para 0105, pg. 29-30; affinity purification using an ESB associated affinity tag as in para 0146, pg. 40-41), they render claim 87 obvious.
Nolan teaches covalent linkage of the ESB and COB components of a tag associated with a target polypeptide, wherein the ESB and COB components comprise different chemical compositions. However, they do not expressly teach the limitations: each affinity tag having at least one physically separable property and comprising a C-terminus capable of being covalently linked to an oligonucleotide barcode; recording individual discrete volume of origin of each target polypeptide by covalently linking an oligonucleotide barcode to the affinity tag.
Prior to the effective filing date of the claimed invention, Schwartz et al. disclose methods are known in the art to covalently link an oligonucleotide barcode to a cysteine base at the carboxyl terminus of a polypeptide, wherein the polypeptide comprises an affinity tag at the carboxyl terminus  (e.g. conjugation of an oligonucleotide to a cysteine bearing peptide as in para 0060, pg. 6; target polypeptides comprise affinity tags at carboxyl terminus as in para 0142,pg. 10-11; FIG. 17 presents schematically a procedure to incorporate a single oligonucleotide barcode on a protein containing a single cysteine using the HyNic/4FB couple to 
As both Nolan and Schwartz et al. teach labeling target molecules with affinity tags and nucleic acid barcodes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the droplet- based method of Nolan to include providing target polypeptides comprising an incorporated affinity tag positioned at the carboxy terminus of the target molecule and covalently linking an oligonucleotide barcode to the affinity tag as taught by Schwartz et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising labeling target molecules with  labelling components comprising affinity tags.
Therefore, the combined teachings of Nolan and Schwartz et al. render obvious the limitations: each polypeptide comprising, and identified by, an affinity tag, each affinity tag comprising a C-terminus capable of being covalently linked to an oligonucleotide barcode; recording individual discrete volume of origin of each target polypeptide by covalently linking an oligonucleotide barcode to the affinity tag as required by claim 1.
Regarding claim 4: 
As noted above, Nolan teaches an embodiment comprising separating cells into individual compartments, such as a microdroplet or a microwell (e.g. para 0040, pg. 15).
 They also teach an embodiment comprising providing a population of cells  comprising at least one target molecule; contacting the target molecule  with a population of COB 
 As noted above, Schwartz et al. disclose methods are known in the art to covalently link an oligonucleotide barcode to a cysteine base at the carboxyl terminus of a polypeptide, wherein the polypeptide comprises an affinity tag at the carboxyl terminus (e.g. para 0060, pg. 6; target polypeptides comprise affinity tags at carboxyl terminus as in para 0142, pg. 10-11; para 0247, pg. 29).  
Therefore, the combined teachings of Nolan and Schwartz et al. render obvious the limitations: method of claim 1, wherein labeling the one or more target polypeptides comprises introducing into each individual discrete volume the origin-specific nucleic identifier and reagents sufficient to conjugate the origin-specific nucleic acid identifier directly to the one or more target polypeptides expressed in a given individual discrete volume as recited in claim 4.
Furthermore, as Schwartz et al. teach conjugation of an oligonucleotide to a cysteine bearing peptide is known in the art (e.g. para 0060, pg. 6; para 0247, pg. 29), the combined teachings of Nolan and Schwartz et al. render obvious the limitations: wherein conjugation of the origin-specific nucleic acid identifier is achieved by conjugation with a cysteine side chain of the one or more target polypeptide as recited in claim 5.
The combined teachings of Nolan and Schwartz et al. disclose a droplet –based method of analysis of target polypeptides using associated affinity tags.
claim 1.
Prior to the effective filing date of the claimed invention, Kozlov et al. disclose a method of preparing polypeptides for analysis comprising generating target peptides comprising two peptide tags including a C-terminal affinity tag, i.e. Flag Tag, wherein the C terminus is covalently attached to DNA sequence (e.g. Fig. 1, pg. 2 of 10).
 Additionally, Kozlov et al. teach their polypeptides comprising affinity tags are distinguishable based on apparent mass from peptides wherein an affinity tag has been cleaved (e.g. Fig. 2, pg. 3 of 10). As evidenced by Terpe, different affinity tags have different masses (e.g. Table 2, pg. 524, Terpe).
As Kozlov et al. also teach a method of generating target peptides comprising affinity tags and a C terminus is covalently attached to DNA sequence, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan and Schwartz et al.  to include a step of using affinity tags that are distinguishable based on mass and can be physically separated by this property as taught by Kozlov et al., as evidenced by Terpe, because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising labeling target molecules with labelling components comprising affinity tags.
claim 1.
Furthermore, as Kozlov et al. disclose removal of an affinity tag results in a difference in apparent mass, the combined teachings of Nolan, Schwartz et al. and Kozlov et al., as evidenced by Terpe, render obvious the limitation: method of claim 1, wherein each affinity tag has a different mass and is physically separated based on mass as required by claim 86.
Regarding claim 88:
As noted above, Nolan teach embodiments wherein the ESB component comprises affinity tags (para 0091, pg. 26; affinity purification using an ESB associated affinity tag as in para 0146, pg. 40-41).
Furthermore, Nolan teaches an embodiment wherein an affinity tag is attached by a cleavable site to the COB component of the binding agent associated with target polypeptides  and the tag is cleaved during the identification process (e.g. para 00297,pg. 72; cleavage site for post purification analysis as in Fig . 11).
Additionally, Kozlov et al. teach polypeptides comprising two peptide tags wherein a first tag is attached by a cleavable linker, i.e. linker comprises a TEV protease cleavage site (e.g. Generation of cDNA-peptide Fusions and Assay Optimization section, pg. 2-3; Fig. 1, pg. 2 of 10).
Therefore,  as Nolan and Kozlov et al. teach attachment of  peptide tags with cleavable linkers, it would have been prima facie obvious to a person of ordinary skill in the art before the 
Therefore, combined teachings of Nolan, Schwartz et al. and Kozlov et al., as evidenced by Terpe, render obvious the limitation: wherein each affinity tag is connected to the target polypeptide by a cleavable linker and wherein the affinity tag is cleaved from the target polypeptide during the identifying each target polypeptide step as recited in claim 88.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Application No. 15/557,442
Claims 1, 4, 5 and 86-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 13,14,16-20,22,23 and 26-30, and 32-41 of copending Application No. 15/557,442  in view of Nolan (WO2012106385); Schwartz et al. (US20130344508) and Kozlov et al. ("A highly scalable peptide-based assay system for proteomics." PLoS One 7.6 (2012): 10 pages), as evidenced by Terpe ("Overview of tag protein fusions: from molecular and biochemical fundamentals to commercial systems." Applied microbiology and biotechnology 60.5 (2003): 523-533)
Claim 1 of copending application 15/557,442 recites a method comprising segregating a sample, or a portion thereof, into individual compartments, the samples comprising a cell, a population of cells, or an acellular system, wherein the individual compartments comprise an oligonucleotide comprising origin specific barcodes and polypeptide capture molecules, wherein the origin specific barcodes comprise a unique nucleic acid sequence; labeling target polypeptides by binding oligonucleotide comprising origin specific barcodes and polypeptide capture molecules; isolating the labeled target polypeptides and cleaving the origin specific barcodes from the labeled target polypeptides, identifying  and quantifying the target polypeptides by sequencing the associated origin specific barcode.

Furthermore, claims 29 and 30 of copending application 15/557,442 recite an affinity binding pair.
Furthermore, claims 1-3, 7, 9, 13, 14, 16-20, 22, 23 and 26-30, and 32-41 of copending Application No. 15/557,442 recite similar limitations to claims 4, 5 and 86-88 of the instant invention.
 However, claims 1-3, 7, 9, 13, 14, 16-20, 22, 23 and 26-30, and 32-41 of copending Application No. 15/557,442 do not expressly teach an affinity tag that is linked at the C-terminus to an oligonucleotide barcode, wherein in affinity tags are physically separable by mass as required by instant claims 1, 4, 5 and 86-88.
 However, as noted in the current rejections, the combined teachings of Nolan, Schwartz et al. and Kozlov et al., as evidenced by Terpe render obvious the method of claims 1, 4, 5 and 86-88.
Therefore, it would have been obvious to one skilled in the art to modify a method comprising labeling and identifying target polypeptides as taught by claims 1-3, 7, 9, 13, 14, 16-20, 22, 23 and 26-30, and 32-41 of copending Application No. 15/557,442 and to include the teachings Nolan, Schwartz et al. and Kozlov et al., as evidenced by Terpe , as recited in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of the method of the claimed invention. 


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ Arguments in reference to the teaching of Nolan, it is noted that Nolan is relied upon to show that identification of target polypeptides associated with affinity tags within droplets is known in the art.
 Furthermore, the teaching of Schwartz et al. is relied upon to show that target polypeptides comprising an affinity tag at the C terminus wherein the affinity tag is covalently linked to an oligonucleotide barcode is known in the art. 
 Furthermore, the teaching of Kozlov et al., as evidenced by Terpe, is relied upon to show that the requirement of affinity tags that are distinguishable by mass and physical separation based on this property is known in the art. 

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/             Examiner, Art Unit 1639